  Case 3:19-mj-00055-DJN Document 1 Filed 04/09/19 Page 1 of 2 PageID# 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division




UNITED STATES OF AMERICA


       V.

                                                              Criminal No. 3:19mj
JESSICA A. WATSON,

               Defendant.




                                 CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:

At all relevant times:


        1.     The defendant, JESSICA A. WATSON,was present at Defense Supply Center,

Richmond, Virginia,in the Eastern District of Virginia.

       2.      Defense Supply Center, Richmond, Virginia is property administered by the

Department of Defense and is within the special maritime and territorial jurisdiction ofthe

United States and this Court.

                                          COUNT ONE
                                      (Citation No.6106880)

       On or about January 3,2019,in the Eastem District of Virginia at Defense Supply

Center, Richmond, Virginia, property administered by the Department of Defense, being within

the jurisdiction ofthis Court and within the special territorial jurisdiction ofthe United States,

the defendant, the defendant, JESSICA A. WATSON,knowingly and intentionally possessed

marijuana, a Schedule I controlled substance.
Case 3:19-mj-00055-DJN Document 1 Filed 04/09/19 Page 2 of 2 PageID# 2




   (In violation ofTitle 21, United States Code, Section 844(a)),


                                                G.ZAGHARY TERWILLIGER
                                                UNITED STATES ATTORNEY



                                        By:
                                                 Lenneth R. Stniion, Jr.
                                                Assistant United States Attorney
